Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Quan Nguyen, on Feb. 12, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1 and 27 have been amended as shown below.  Claims 2 and 28 remain as shown in the claim set filed on Feb. 8, 2021.  Claims 3-26, drawn to non-elected inventions, were canceled in the claim set filed on Feb. 12, 2021.     

1. (currently amended) A method for treating a patient having or suspected of having a polymicrobial infection comprising a combination of Enterococcus faecalis (E. faecalis) and Escherichia coli (E. coli), the method comprising: 
a.  detecting the presence of both E. faecalis and E. coli in a source of the infection obtained from the patient; and 
b.  administering to the patient a therapeutically effective amount of an antibiotic selected from the group consisting of:  (i) the combination of amoxicillin and clavulante, (ii) the combination of ampicillin and sulbactam, (iii) levofloxacin, (iv) meropenem, (v) tetracycline and (vi) a combination of two or more of antibiotics (i) – (v) 
wherein E. faecaiis and E. coli together have [[a]] decreased odds of resistance to one or more of the antibiotics, and wherein the antibiotics are effective for killing or inhibiting growth of E. faecalis and E. coli to treat the polymicrobial infection.      

27.  (currently amended) A method for treating a patient having or suspected of having a polymicrobial infection comprising a combination of Enterococcus faecalis (E. faecalis) and Escherichia coli (E. coli), the method comprising:  
a.  detecting the presence of both E. faecaiis and E. coli in a source of the infection obtained from the patient; and 
b.  administering to the patient a therapeutically effective amount of an antibiotic selected from the group consisting of:  (i) the combination of amoxicillin and clavulante, (ii) levofloxacin, (iii) tetracycline and (iv) a combination of two or three of antibiotics (i) – (iii) 
wherein E. faecalis and E. coli together have [[a]] decreased odds of resistance to one or more of the antibiotics, and wherein the antibiotics are effective for killing or inhibiting growth of E. faecalis and E. coli to treat the polymicrobial infection.

The following is an examiner’s statement of reasons for allowance.  The claimed method is free of the prior art.  Lavigne et al. (“Virulent synergistic effect between Enterococcus faecalis and Escherichia coli assayed by using the Caenorhabditis elegans model,” PLoS One 3(10):1-5, 2008) disclose that mixed infections of Enterococcus faecalis and Escherichia coli are common in urinary tract infections and in peritonitis and that these two enteric bacteria, growing in the same location, create a synergy that makes them together even more virulent and pathogenic.  See pp. 1 and 3.  As a result, the artisan of ordinary skill at the time that the invention was filed would have known that this extra virulent combination of pathogenic bacteria would be particularly difficult to treat and eradicate with antibiotics, alone or in combination.  Bostion et al. (WO 2005/089738 A2) disclose that an antibacterial composition comprising therapeutically Enterococcus faecalis and E. coli.  See paragraphs 1-5, 13-16, 259 and 261-266.  But, the reference does not disclose that the pathogenic bacteria are co-located in a subject as a mixed infection.  Also, the pathogenic bacteria that can be inhibited by the combination composition of the efflux pump inhibitor and the antibiotics are very numerous, and the antibiotics that can be used in this composition are very numerous as well.  The claims recite one mixed infection of two pathogenic bacteria and a set of five antibiotics, two of which are pairs of antibiotics.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-10